Case 2:19-cv-02183-ODW-JC Document 22-3 Filed 04/19/19 Page 1 of 3 Page ID #:228




     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  


                         EXHIBIT C
     	  
     	  
Case 2:19-cv-02183-ODW-JC Document 22-3 Filed 04/19/19 Page 2 of 3 Page ID #:229
                                                                         Friday, April 19, 2019 at 4:07:15 AM Paciﬁc Daylight Time

Subject: Re: De La Huerta v. Weinstein
Date: Monday, March 11, 2019 at 1:48:44 PM Paciﬁc Daylight Time
From: Cynthia Zedalis
To:      Aaron G. Filler, Esq.
CC:      Phyllis Kupferstein, Chanel KaOraie, Carol A. Baidas, Paul Schrieﬀer, marvin.putnam@lw.com
Thank you!

Cynthia L. Zedalis
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213-988-7531 main
213-988-7532 fax
cz@kupfersteinmanuel.com




The informaOon contained in this e-mail message is intended only for the personal and conﬁdenOal use of the recipient(s)
named above. This message may be an aaorney-client communicaOon and/or work product and as such is privileged and
conﬁdenOal. If the reader of this message is not the intended recipient or agent responsible for delivering it to the intended
recipient, you are hereby noOﬁed that you have received this document in error and that any review, disseminaOon,
distribuOon, or copying of this message is strictly prohibited. If you have received this communicaOon in error, please noOfy
us immediately by e-mail, and delete the original message.

From: Aaron G. Filler, Esq. <aﬁller@tensorlaw.com>
Sent: Monday, March 11, 2019 3:41:44 PM
To: Cynthia Zedalis
Cc: Phyllis Kupferstein; Chanel KaOraie; Carol A. Baidas; Paul Schrieﬀer; marvin.putnam@lw.com
Subject: Re: De La Huerta v. Weinstein

Ms. Zedalis, Ms. Kupferstein,
Thanks for your correspondence.
Yes, we are happy to extend the response deadline to March 29, 2019.

--
Aaron G. Filler, MD, PhD, JD
State Bar of California # 302956
afiller@tensorlaw.com

Tensor Law P.C.
2716 Ocean Park Blvd, #3082
Santa Monica, CA 90405
State Bar of California Certificate # 21835
Phone: 310 450-9689
Fax: 310 496-3176

This email transmission and the documents accompanying this email transmission contain information belonging to the sender the intended
recipient which is legally privileged, confidential, and exempt from disclosure under applicable laws. The information is intended only for the


                                                                                                                                                  Page 1 of 2
Case 2:19-cv-02183-ODW-JC Document 22-3 Filed 04/19/19 Page 3 of 3 Page ID #:230

viewing and use of the individual or entity to which it is addressed. If you are not the recipient, or the employee or the agent responsible for
delivering the email to the intended recipient, you are hereby notified that the disclosure, copying, distribution or the taking of any action in the
reliance of the contents of this emailed information is strictly prohibited. If you have received this email in error, please immediately notify the
sender via telephone to arrange for the return of the original documents and its aaachments in accordance with Rico vs. Mitsubishi Motors Corp.
(2007) 42 Cal.4th 807, 817, 68 Cal.Rptr.3d 758 and other California law.



From: Cynthia Zedalis <cz@kupfersteinmanuel.com>
Date: Monday, March 11, 2019 at 1:30 PM
To: Aaron Filler <aﬁller@tensorlaw.com>
Cc: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
Subject: De La Huerta v. Weinstein

Hi Aaron,

Would you agree to extend our Ome to ﬁle a response to the FAC to March 29, 2019? We've been
traveling for spring break and would appreciate the extra Ome.

Thanks,
Cindy Zedalis


Cynthia L. Zedalis
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213-988-7531 main
213-988-7532 fax
cz@kupfersteinmanuel.com




The informaOon contained in this e-mail message is intended only for the personal and conﬁdenOal use of the recipient(s)
named above. This message may be an aaorney-client communicaOon and/or work product and as such is privileged and
conﬁdenOal. If the reader of this message is not the intended recipient or agent responsible for delivering it to the intended
recipient, you are hereby noOﬁed that you have received this document in error and that any review, disseminaOon,
distribuOon, or copying of this message is strictly prohibited. If you have received this communicaOon in error, please noOfy
us immediately by e-mail, and delete the original message.




                                                                                                                                                        Page 2 of 2
